SARTAIN, Judge.
Defendant Anthony Cilano has filed in this court a motion for dismissal of appeal based on the ground that the bond therefor was not timely filed by plaintiff.
The record shows that a judgment on a rule to increase alimony was rendered and signed on May 5, 1971, in open court with the plaintiff’s attorney present. On May 17, 1971, plaintiff obtained an order of appeal conditioned on her furnishing a bond in the sum of $300.00. The bond was not filed until June 16, 1971.
La.C.C.P. Arts. 3942 and 3943 provide that an appeal from a judgment awarding alimony must be perfected within thirty days. Plaintiff failed to file the required bond within the delays allowed and we are therefore without jurisdiction in this cause.
Accordingly, defendant’s motion is granted and the appeal is hereby dismissed.
Appeal dismissed.